DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment, filed 6/30/2022, has been entered. Claims 1-25 are pending with claims 21-25 being currently added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 8, 12-13, 16, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graves et al. (US 20140333754).
Regarding claims 1 and 12: Graves discloses a computer vision system for monitoring drilling cuttings 112 from a well bore (Fig. 1; [0007], [0015], [0018]). Graves discloses at least one processor 130 (Fig. 1; [0015]). Graves discloses at least one camera 124, 128 configured to monitor at least one component of a well circulation system for the well bore, that the at least one camera is operably connected to the processor, that the processor is configured to identify drilling cuttings based on visual data from the at least one camera, and estimate at least one characteristic of the drilling cuttings based on the visual data (Fig. 1; [0007], [0015]-[0020], [0030]). Graves discloses determining a condition of the well circulation system based on the estimated at least one characteristic of the drilling cuttings (Figs. 1, 3; [0007], [0030], [0046]). Graves discloses generating a control response based on the determined condition of the well circulation system estimated at least one characteristic of the drilling cuttings (Figs. 1, 3; [0007], [0015]-[0020], [0030], [0046]). Graves discloses a memory coupled to the processor, that the memory comprises instructions executable by the processor to identify drilling cuttings from the image information, estimate at least one characteristic of the drilling cuttings from the image information, and generate a control signal based on the estimated at least one characteristic of the drilling cuttings from the image information (see above; Fig. 1; [0007], [0015]-[0020], [0030]). 
Regarding claims 2 and 20: Graves discloses that the at least one characteristic of the drilling cuttings comprises at least one of a volume of the drilling cuttings, shapes of the drilling cuttings, or velocities of the drilling cuttings ([0007]-[0014]). 
Regarding claims 4 and 13: Graves discloses distance sensing equipment operably connected to the processor and configured to detect a distance between the camera and the at least one component of the well circulation system and that the processor is configured to identify drill cuttings and estimate the volume of the cuttings on the shaker table based on visual data from the at least one camera and based on distance data from the distance sensing ([0016]-[0020], [0030]). 
Regarding claim 8: Graves discloses that the at least one component of the well circulation system comprises a shaker table or a shaker screen ([0018]). 
Regarding claim 16: Graves discloses that the at least one camera comprises at least one of an optical camera, a video camera, an IR camera, a LIDAR camera, or a RGB-D camera ([0018], [0025]). 
Regarding claims 21 and 23: Graves discloses that the processor is further configured to (i) receive well circulation system parameters, (ii) receive drilling parameters, and (iii) determine the condition of the well circulation system based on the estimated at least one characteristic of the drilling cuttings, the received well circulation system parameters, and the received drilling parameters ([0008]-[0014], [0046]). 
Regarding claims 22 and 24: Graves discloses that the memory comprises instructions executable by the processor to generate the control signal based on the determined condition being a predetermined condition of the well circulation system ([0008]-[0014], [0046]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al. (US 20140333754) in view of Scott et al. (US 20110210083).
Graves discloses the invention substantially as claimed and as discussed above.
Regarding claims 3 and 17: Graves does not explicitly disclose that the processor is configured to generate the control response by adjusting at least one of an angle of the shaker table relative to level or adjusting a speed of the shaker table. Scott discloses that a processor can be configured to generate the control response by adjusting at least one of an angle of the shaker table relative to level or adjusting a speed of the shaker table ([0009], [0046], [0048], [0052], [0054], [0084). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Graves so that the processor is configured to generate the control response by adjusting at least one of an angle of the shaker table relative to level or adjusting a speed of the shaker table as taught by Scott. As Graves is silent regarding the adjustment of the shaker table angle or speed and as Scott explicitly teaches that such adjustment is beneficial to the shaker function and operation, it would have been within routine skill to have configured Graves to adjust the shaker angle or speed as necessary or desired based on gathered data. Such a configuration would have been predictable with a reasonable expectation for success and no unexpected results.
Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al. (US 20140333754) in view of Smith (US 20150013448).
Graves discloses the invention substantially as claimed and as discussed above.
Regarding claims 5-6 and 18-19: Graves does not explicitly disclose that the processor is configured to generate the control response or signal by generating an audible alert on a user interface or by generating a visual alert on a user interface. Smith discloses that a processor can be configured to generate the control response or signal by generating an audible alert on a user interface or by generating a visual alert on a user interface (abstr.; [0012], [0025], [0049]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Graves so that a processor can be configured to generate the control response by generating an audible alert on a user interface or by generating a visual alert on a user interface, as taught by Smith, as such alarms may indicate that corrective actions should be taken in order to optimize drilling conditions.
Claims 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al. (US 20140333754) in view of Aldred (US 20110220410).
Graves discloses the invention substantially as claimed and as discussed above.
Regarding claims 9 and 14: Graves does not explicitly disclose at least one sensor for detecting a predefined parameter of the well circulation system, that the at least one sensor is operably connected to the processor, and that the at least one processor is configured to generate the control response based on sensor data from the at least one sensor about the predefined parameter of the well circulation system. Aldred discloses at least one sensor for detecting a predefined parameter of the well circulation system, that the at least one sensor is operably connected to the processor, and that the at least one processor is configured to generate the control response based on sensor data from the at least one sensor about the predefined parameter of the well circulation system ([0006], [0014], [0022]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Graves so as to comprise at least one sensor for detecting a predefined parameter of the well circulation system, that the at least one sensor is operably connected to the processor, and that the at least one processor is configured to generate the control response based on sensor data from the at least one sensor about the predefined parameter of the well circulation system, as taught by Aldred, to better control/automate processes related to the exploration, extraction, production and/or transportation of the hydrocarbons and/or to better process/interpret the data for human controllers/operators of the processes related to the exploration, extraction, production and/or transportation of the hydrocarbons, and so that the sensed data associated with the processes can be quickly and effectively handled. 
Graves, as modified by Aldred, discloses that the at least one processor is configured to determine the condition of the well circulation system based on the estimated at least one characteristic of the drilling cuttings and based on sensor data from the at least one sensor about the predefined parameter of the well circulation system (see above; Graves - Figs. 1, 3; [0007], [0015]-[0020], [0030], [0046]; Aldred - [0006], [0014], [0022]). 
Regarding claims 10 and 15: Graves, as modified by Aldred, discloses that the predefined parameter comprises at least one of flow-in, flow-out, pit volume, or rate of penetration ([0012], [0131]).
Regarding claim 11: Graves, as modified by Aldred, discloses that the processor is further adapted to identify one or more predetermined conditions based on the sensor data and the visual data (Graves - [0016], [0046]; Aldred - [0006], [0012], [0014], [0022], [0131]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-15 of US Pat. No. 10,954,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1- 20, of the instant application, are fully encompassed the subject matter of claims 1-15 of US Pat. No. 10,954,729.
Allowable Subject Matter
Claim 25 is allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendments and arguments, filed 6/30/2022, with respect to the rejections of claims 1-20 have been fully considered and they are at least partially persuasive. The objections and rejections that have been withdrawn are not repeated herein.
Applicant’s arguments appear to be directed to newly added limitations which have been addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/9/2022